UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

WASHINGTON SCOTT CIVIL ACTION
VERSUS
LIBERT§.7 MUTUAL FIRE NO.: 17~00009-BAJ-EWD

INSURANCE COMPANY ET AL.

_(M

Before the Court is the Motion for Summary Judgment (Doc. 25) nled by
Defendants Donald Muller, Jr. (“Muller”) and Pike Electric, LLC (“Pike Electric”).
Plaintiff Washington Scott filed an opposition. (Doc. 28) For the reasons herein, the
Court will defer ruling on Defendants’ motion pending any amendments to Plaintiff’ s
opposition.

I. BACKGROUND

This case arises out of an automobile accident that occurred on May 26, 2016.
(Doc. 25-2 at p. 1) Plaintiff alleges that while he was driving westbound on lnterstate
12 (“1-12”), Muller slammed his vehicle into the rear and side of Plaintif[’s truck. (Doc.
1 at p. 3-4) Plaintiff asserts that he suffered personal and bodily injuries and mental
anguish as a result of the accident (Id. at p. 4) Plaintiff also alleges that Muller was
acting within the scope of his employment for Pike Electric at the time of the accident.
(Id. at p. 3)

In contrast, Defendants claim that Plaintiff was responsible for the accident.

They assert that Muller was traveling in the right lane on I~12 when Plaintiff began

to tailgate him and then eventually passed him on the left. (Doc. 25-3 at p. 2)
Thereafter, Plaintiff allegedly began to tailgate another vehicle, driven by Haven
Kinchen, in the left lane. (Id.) Kinchen began to slow down due to construction. (Doc.
25-4 at p. 2) Defendants claim that Plaintiff was driving too fast to avoid hitting
K_inchen, and he therefore struck the rear of her vehicle, pushing her across the right
lane and all the way to the shoulder. (Id.) lmmediately thereafter, Plaintif|':’ s vehicle
suddenly entered the right lane in front of Muller’s vehicle. (Doc. 25-3 at p. 3) As a
result, Muller could not stop to avoid colliding with Plaintiff’s vehicle. (Id.)
Defendants now move for summary judgment, asserting that Muller was not at fault
as a matter of law.

II. LEGAL STANDARD

Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In determining
whether the movant is entitled to summary judgment, the Court views the facts in
the light most favorable to the non-movant and draws all reasonable inferences in
the non-movant‘s favor. Colem.on v. Houston, Indepen.dent School Dist, 113 F.3d 528,
533 (5th Cir. 1997).

After a proper motion for summary judgment is made, the non-movant must
set forth specific facts showing there is a genuine issue for trial. Anderson 1). Liberty
Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the
credibility of witnesses, weigh the evidence, or resolve factual disputes Int'l
Shortstop, Inc. v. Ra£ly’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502

2

U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable
jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict
in that party‘s favor, the motion for summary judgment must be denied. Int'l
Shortstop, In,c., 939 F.Zd at 1263.

On the other hand, the non-movant's burden is not satisfied by some
metaphysical doubt as to the material facts, or by conclusory allegations,
unsubstantiated assertions, or a mere scintilla of evidence. Little v. Lt`qu,id Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-
movant “fails to make a showing sufficient to establish the existence of an element
essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In
other words, summary judgment will be appropriate only “if the pleadings,
depositions, answers to interrogatories, and admissions on iile, together with
affidavits if any, show that there is no genuine issue as to any material fact, and that
the moving party is entitled to judgment as a matter of law.” Shermcm u. Hallbauer,
455 F.2d 1236, 1241 (5th Cir. 1972).

III. DISCUSSION

ln the instant case, Defendants offer the sworn afEdavit of Muller and the
deposition of Kinchen as evidence. The only evidence that Plaintif_f offers in
opposition is his own response to Defendants’ interrogatories, which are unsworn
and signed only by Plaintiff' s former attorney. (Doc. 28-1) The Court cannot
consider PlaintiH’s interrogatory responses in deciding Defendants’ summary
judgment motion. The Court has previously held that interrogatories must be

signed by the party to whom they are directed, rather than a party’s attorney. Floyd

3

U. Chilly’$ L.L.C. ofAlabam,a, No. 14-00544-BAJ-RLB, 2017 WL 1455024 at *2
(M.D. La. Apr. 21, 2017) Moreover, Courts in this circuit have repeatedly held that
interrogatory answers may be considered as evidence during summary judgment
only if they are sworn or made under the penalty of perjury. E.g., Wendling u. Ru,iz,
No. 06-9497, 2007 WL 4233551, at * 3 (E.D. La. Nov. 28, 2007) (holding that
unsworn answers to interrogatories are not competent summary judgment prooi).
Because Plaintiff offers no other evidence in support of its opposition to summary
judgment, the Court will provide Plaintiff with an opportunity to supplement the
interrogatories See Jacobs v. Reno, 208 F.3d 1006, n. 2 (Bth Cir. 2000) (“Rule 15(a)
vests the district judge with virtually unlimited discretion to allow amendments.”).
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Plaintiff has until February 5, 2019 to amend his
opposition to summary judgment Moreover, the Court will defer ruling on
Defendants’ Motion for Summary Judg'ment (Doc. 25) pending any amendment

to Plaintifi` s opposition

Baton Rouge, Louisiana, this 2d day of January, 2019.

F.L;@SL~

JUDGE BRIAWACKSON
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT oF LoUIsIANA

